                                                                       FILED
                      UNITED STATES DISTRICT COURT                         OCT 7 2019
                          DISTRICT OF MONT ANA                        Clerk, U S District Court
                                                                        District Of Montana
                            BILLINGS DIVISION                                  Bfllings




                                              CV-19-69 -BLG-SPW-TJC
 PAULA L. MAULOLO,

                    Plaintiff,                      ORDER

 vs.

 SUN LIFE ASSURANCE
 COMP ANY OF CANADA,

                    Defendant.


       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS HEREBY ORDERED:

       1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(l)(A).
      3.   The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.



      DATED this 7TH day of October, 2019.




                                            ~C:u/4-@<;.~
                                             SUSANP. WATTERS
                                             United States District Judge
